Title: To Alexander Hamilton from John Wheelock, 2 April 1800
From: Wheelock, John
To: Hamilton, Alexander


          
            Sir,
            Dartmouth College April 2d. 1800.
          
          The goodness, which has attached you to the welfare of our rising happy empire; and which, combined with other talents, has placed you in an eminent and interesting relation, will permit me to suggest a consideration, dictated by a sincere desire to promote, in any way the same public cause.
          In this view, I take the liberty of recommending to your favourable notice Capt: Josiah Dunham, of Col: Graves’ regiment, at Oxford. Long have I known him, and his character, for this place has been the bosom of his progressive improvements, acquaintance, and friends. He is a gentleman of talents, and liberal science, and refinement in arts of taste. He possesses an amiable spirit, activity, and address; and is inviolably attached to our excellent federal establishment; and ardently loves its military service.
          Permit me, Sir, to mention. Should there by an opening for the appointment of a Brigade Major, or any other vacancy in the military departments, in which you might think proper to extend the field of his services, I have reason to believe; that, with a great sense of obligation, and a principle of ambition, he will be invariably excited to merit your patronage, and the public approbation, in the faithful and honourable discharge of any duties, that may be assigned him.
          With best wishes for the success of your public attentions; and for your personal felicity, I have the honour to be, with great respect and esteem, Sir, your most obedient, and humble Servant,
          
            John Wheelock
          
          The hone. Alexr Hamilton Esq: LL.D. &c. &c.
        